DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The arguments and amendments filed 7/15/2021 have been received and fully considered.  Claims 1-2 and 4-8 are pending. Claims 1-2 and 5-6 are amended.  Claims 3 and 9 are cancelled.  Claims 1-2 and 4-8 are now under consideration.
	The previous double patenting rejection is withdrawn in light of the claim amendments.
	The previous drawing objections are withdrawn in light of the claim amendments.
	The previous claim objections are withdrawn in light of the claim amendments.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Objections
Claim 2 is objected to because of the following informalities:  
-.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Riley (US Patent No. 6,094,524) in view of Markley (US Patent No. 3,104,306) and DeSantis et al (US PG Pub. No. 2007/0044736).
Regarding claim 1:	Riley teaches a water boiler (10), comprising (a) a tank assembly (14 with the rest, see below), wherein the tank assembly comprises a tank body (11 and 12) having a water storage cavity (14) and arranged vertically, a tank cover (12), an insulation component (at least airspace between 34 and 10) for preventing passage of heat,  a heating tube (15) for heating up water entering the water storage cavity, and a water flow assembly (see below) for allowing water inflow and outflow; a first pipe (40) is located on a top of the tank body, and in communication with the water storage cavity (through at least 50); the tank body 

	Riley is also silent as to whether the cavity includes thermal insulation material, however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a thermal insulation material instead of (at the very least) air since both means are art equivalents well known to be interchangeable throughout the art.
	Markley teaches an under faucet type water heating system similar to Riley including the tank being horizontal, see figure 1, and the first pipe (25) being on the bottom of the tank.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Riley with the teachings of Markley to include a horizontal tank since both means are art equivalents and are known throughout the art to be suitable alternatives for each other based on circumstances and requirements of the situational installation of the water heater, and to include the first pipe being on the bottom of the tank so that the water within the tank can be as stratified as possible to save on heating costs.
	DeSantis teaches an under faucet type water heating system similar to Riley including the expansion tank (130) being a separate tank from the hot water tank (120).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Riley with the teachings 
	
Regarding claim 5:
	Riley modified above teaches wherein the casing assembly comprises a casing seat (upper portion of bottom plate under 34) for support the tank assembly, and a grounded plate (lower portion of bottom plate under 34) which is located on the casing seat. 
	Riley fails to disclose the grounded plate is removable however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the grounded plate be removable since making one portion separable from another is a well-known design choice, see MPEP 2144.04 V C where in this case it would be beneficial to have access to the electrical portions within the space between the plate and the casing seat.

Regarding claim 7:
	Riley modified above teaches wherein the grounded plate comprises all of the above except an attachment clip adapted for the casing seat, however the examiner notes that any means of attachment would be a simple design choice well known throughout the art to be interchangeable. 


	Riley modified above teaches the tank cover and the second pipe seem to be integrally formed (see figure 1 where 30 is formed with 12, and see MPEP 2144.04 V B). 

Regarding claim 9:
	Riley modified above teaches wherein the expansion tank and the water flow assembly are integrally formed (see at least figure 1 and MPEP 2144.04 V B).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Riley in view of Markley and DeSantis as applied to claim1 above, and further in view of Wicke et al (US Patent No. 4,513,887).
Regarding claim 2:
	Riley modified above teaches wherein the heating tube comprises two support pins (see under 15 there are at least two support pins for the heating element); the heating tube is arranged in the water storage cavity; the two support pins are provided at the two ends of the heating tube.
	Riley fails to disclose the heating tube has bilateral symmetry through the two support pins and two ends of the heating tube bend inward in the horizontal direction to form two U-shaped structures and then bend downward, and openings of the two U-shaped structures are opposite to each other so as to form a gap between the two U-shaped structures. 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Riley with the teachings of Wicke to have the shape of the heating coil be as claimed since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Riley in view of Markley and DeSantis as applied to claim 1 above, and further in view of Nelson (US Patent No. 4,974,551).
Regarding claim 4:
	Riley modified above teaches all of the above except wherein the casing assembly comprises a support plate located on the bottom of the tank body and partially extends out from the insulation component; and an overhang of the support plate extending through the insulation component is connected to the casing assembly. 
	Nelson teaches a water boiler similar to Riley including a tank (75) separated from a casing (71) by an insulation portion (86) with a support plate (73 and 74) located on the bottom of the tank body and partially extends out from the insulation component; and an overhang (portion of support plate that extends through the insulation portion and that connects to the casing and see below) of the support plate extending through the insulation component is connected to the 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a support plate under the tank of Riley in order to properly ensure the tank is maintained in the correct position within the casing.

Regarding claim 6:
	Riley modified above teaches the support plate and the tank body are in welding connection (see at least Nelson column 10, lines 57-61).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762